UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7144



NATHANIEL RONALD WILSON,

                                            Petitioner - Appellant,

          versus


P. TRUE, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-674)


Submitted:   September 25, 2002           Decided:   October 8, 2002


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Wilson, Appellant Pro Se.      Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Nathaniel Wilson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Wilson has not

made a substantial showing of the denial of a constitutional right.

See   Wilson   v.   True,   No.   CA-01-674   (E.D.    Va.   July   3,   2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                      2